70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alonzo Erwin LOGAN, Petitioner-Appellant,v.E.W. MURRAY, Director, Respondent-Appellee.
No. 94-6480.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 12, 1995.Decided:  December 4, 1995.

Alonzo Erwin Logan, Appellant Pro Se.  Robert H. Anderson, III, Office Of The Attorney General of Virginia, Richmond, VA, for Appellee.
Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the orders of the magistrate judge denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying his motion for reconsideration.  We have reviewed the record and the orders of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Logan v. Murray, No. CA-93-236 (E.D. Va.  Feb. 9, 1994 and Apr. 1, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to exercise of jurisdiction by a magistrate judge, with further appeal to this court.  28 U.S.C. Sec. 636(c)(1), (c)(3) (1988)